                    Case 3:19-cr-07106-WQH Document 25 Filed 08/07/20 PageID.27 Page 1 of 2
    AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                          _,.--,=-,~~-"-•,
                                                                                                              """;; -,~l  1,t~r<,1 ~°',),




                                           UNITED STATES DISTRICT Co
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                             .TTJDGMENT IN AC
                                        (For Revocation of Probatio
------------=--------------1cl=-UJJ~nseS-Committed-O
                  EFRAINS LLAMAS-HERNANDEZ (I)
                     aka Efrain Llamas-Hernandez                             Case Number:        3:19-CR-07106-WQH

                                                                          Frank Torres Morell
                                                                          Defendant's Attorney
    REGISTRATION NO.                    03786-046
     •-
    THE DEFENDANT:
     1:8:1   admitted guilt to violation of allegation(s) No.     1

    D        was found guilty in violation of allegation(s) No.
                                                                  ------------- after denfol of guilty.
    Accordingly, the court has a<\judicated that the defendant is guilty of the following allegation(s):

    Allegation Number                     Nature of Violation

                      I                   nv35, Illegal entry into the United States




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.
          Case 3:19-cr-07106-WQH Document 25 Filed 08/07/20 PageID.28 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                EFRAINS LLAMAS-HERNANDEZ (1)                                             Judgment - Page 2 of 2
CASE NUMBER:·             3:19-CR-07106-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Twelve (12) months to run consecutive to case 19cr2360-WQH




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ _ A.M.                         on
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                               3:19-CR~07106-WQH
